                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                  :
 NICOLE COLEY,                                    :
                                                  :
                  Plaintiff,                      :         CIVIL ACTION
                                                  :
                  v.                              :         NO. 18-1188
                                                  :
 KATHY L. RUMER, et al.,                          :
                                                  :
               Defendants.
                                           ORDER

             AND NOW, this __13th___ day of September, 2019, IT IS HEREBY

ORDERED AND DECREED that on or before Wednesday, September 18, 2019, the Parties

shall provide status updates in writing to the Court. The letters shall be faxed to Chambers at

(267) 299-5072.




                                                           BY THE COURT:

                                                           /s/ Petrese B. Tucker

                                                           Hon. Petrese B. Tucker, U.S.D.J.
